COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                           ORDER OF CONTINUING ABATEMENT

Appellate case name:         Corbik Reece v. The State of Texas

Appellate case numbers:      01-14-00484-CR, 01-14-00485-CR

Trial court case numbers: 1338724, 1338725

Trial court:                 174th Judicial District Court of Harris County

        We abated these two related appeals on October 9, 2014, to have the trial court,
among other things, hold a hearing, execute an amended certification of appellant’s right
to appeal, and enter written findings of fact. The abatement hearing record was filed on
November 3, 2014, with appellant appearing by video. The supplemental clerk’s record
with findings of fact, conclusions of law, and order, signed on November 7, 2014, was
filed on January 6, 2015. Although the trial court found that appellant entered into a plea
bargain at sentencing and that the trial court did not grant appellant permission to appeal,
the trial court failed to include an amended certification, as required by Texas Rule of
Appellate Procedure 25.2(a)(2).
        We therefore continue to abate these appeals and remand the causes to the trial
court to execute an amended certification of appellant’s right to appeal. See TEX. R. APP.
P. 25.2(a)(2), (d). On remand, the trial court does not need to conduct another hearing or
have the appellant present or sign the certification. The trial court clerk is directed to file
a supplemental clerk’s record in each cause containing the amended certification with this
Court within 15 days of the date of this order. See TEX. R. APP. P. 34.5(c)(2).
       These appeals are abated, treated as closed cases, and removed from this Court’s
active docket. These appeals will be reinstated on this Court’s active docket when
supplemental clerk’s records that comply with our order are filed with the Clerk of this
Court for each cause number.
       It is so ORDERED.
Judge’s signature: /s/ Evelyn V. Keyes
                     Acting individually       Acting for the Court
Date: January 22, 2015